Citation Nr: 0418162	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  98-08 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for Reiter's syndrome.

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter initially came before the Board of Veterans' 
Appeal (Board) on appeal from a January 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Houston, Texas.  

A hearing was conducted at the RO by the undersigned member 
of the Board in November 1998.  A transcript of that hearing 
has been associated with the record on appeal.  In March 
1999, the Board remanded the case to the RO so that 
additional development of the evidence could be accomplished.  
In a January 2000 decision, the Board determined that 
entitlement to service connection was not warranted.  

The veteran appealed the Board's January 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2001, the Office of General Counsel for VA, who 
represents the Secretary of this Department in legal matters 
before the Court, filed a brief with the Court, which 
essentially argued that a remand was required due to the 
Court's decision in Holliday v. Principi, 14 Vet. App. 280 
(2001), which interpreted the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA).  An Order subsequently rendered 
by the Court in December 2001 vacated and remanded the 
Board's January 2000 decision.  The case was then returned to 
the Board for compliance with the directives that were 
stipulated in the Court's Order.  The Board thereafter denied 
the veteran's appeal for service connection for Reiter's 
syndrome in a decision dated in August 2002.  The Board also 
informed the veteran in August 2002 that it was undertaking 
additional development on the issue of entitlement to service 
connection for a left ankle disorder.  

In a rating decision dated in August 2003, the RO granted 
service connection for posttraumatic stress disorder (PTSD).  
The veteran has not expressed disagreement with the "down-
stream" issues of either the effective date or disability 
evaluation assigned to the PTSD; therefore, such matters are 
not before the Board.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed.Cir., 
1997); see also Holland v. Gober, 10 Vet. App. 433 (1997) 
(per curiam).  

In a rating decision dated in January 2004, the RO denied the 
veteran's claim for service connection for tinnitus.  The 
claims file does not indicate that the veteran has filed a 
notice of disagreement with that decision.  Therefore, this 
matter is not properly before the Board.  38 C.F.R. § 20.200 
(2003).  Accordingly, the only pending issues are those 
listed on the title page of this decision.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In an August 2002 decision, the Board denied entitlement to 
service connection for Reiter's syndrome.  The veteran 
appealed the Board's decision to the Court.  In January 2003, 
the veteran filed a brief with the Court seeking to have the 
Board's decision vacated and remanded.  The veteran's 
attorney argued that, in addition to a failure by the Board 
to ensure that the requirements set forth in VA's amended 
duty to notify statute and regulations, a VA examination 
[dated in August 1999] previously afforded the veteran was 
insufficient.  The Secretary of VA filed a brief in April 
2003, essentially conceding that a remand of the Board's 
August 2002 decision was required since the Board failed to 
ensure that the requirements of the amended 38 U.S.C.A. 
§ 5103(a), as explained by the Court in Charles v. Principi, 
16 Vet. App. 370 (2002), were met.  In June 2003 the Court 
ordered that the Board's August 2002 decision be vacated and 
remanded, so that the veteran could be adequately apprised of 
the duty to notify found at 38 U.S.C.A. § 5103(a).  The Court 
did not address the appellant's argument, as to the adequacy 
of the VA examination, proffered as part of the above-
mentioned January 2003 brief.  The case has been returned to 
the Board for further appellate review.  The Court's June 
2003 Order noted that section 5103(a), title 38, U.S. Code, 
as amended by the VCAA, provides the following:

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003).  
In this case, the veteran has not been provided with the 
evidence necessary to substantiate his claim for entitlement 
to service connection, and which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf in connection with this 
claim.  See Charles, supra; see generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, this claim must be 
remanded for compliance with the statute and the regulation.

As noted above, the Board ordered further development with 
respect to the issue of entitlement to service connection for 
left ankle disability in 2002.  Thereafter, the case was sent 
to the Board's Evidence Development Unit (EDU) to undertake 
the required development.  Prior to May 1, 2003, the Board's 
regulations provided that if further evidence, clarification 
of the evidence, correction of a procedural defect, or any 
other action was essential for a proper appellate decision, a 
Board Member or panel of Members could direct Board personnel 
to undertake the action essential for a proper appellate 
decision. See 38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The Federal Circuit held that 38 C.F.R. § 19.9(a)(2) 
denies appellants "one review on appeal to the Secretary" 
when the Board considers additional evidence without having 
to remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain a waiver 
from the appellant.  In light of the Federal Circuit Court's 
decision and other policy considerations, VA determined that 
all development functions would be again carried out by the 
ROs.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7109(a) (West 2002), all 
evidence development will be conducted at the RO level.  
Inasmuch as the EDU did not have the opportunity to conduct 
the development requested in the 2002 memorandum, this case 
must be remanded for completion of that development.  

Additional evidence relative to the issues on appeal has also 
been received since the last supplemental statement of the 
case was issued.  A waiver of initial consideration by the RO 
is not of record, and a remand is appropriate in these 
circumstance.  VAOPGCPREC 1-03, 69 Fed. Reg. 25177 (2004).  

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Provide the veteran with the notice 
requirements of the VCAA, to include 
notifying him and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim for entitlement to 
service connection, and informing him of 
which information and evidence he was to 
provide to VA and which information and 
evidence VA would attempt to obtain on 
his behalf.  Further, the veteran must 
also be requested to provide any evidence 
in his possession that pertains to the 
claims.  

2.  Schedule an appropriate VA 
examination in order to determine the 
current nature, extent, and etiology of 
any diagnosed left ankle disorder and 
Reiter's syndrome.  Additionally, as part 
of this examination, the examiner is to 
render an opinion as to whether it is at 
least as likely as not that any left 
ankle disorder or Reiter's syndrome 
diagnosed is causally related to the 
veteran's period of service.  The claims 
file must be made available to the 
examiner for review.  The examiner should 
provide complete rationale for all 
opinions provided.   

3.  After the development ordered above 
and any other action deemed necessary is 
completed, readjudicate the claim for 
entitlement to service connection for 
Reiter's syndrome and a left ankle 
disability with consideration of all 
additional evidence.  If the benefits 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




